 

Exhibit 10.13

 

BOLT TECHNOLOGY CORPORATION

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is entered into as of
____________________, 20___ (the “Effective Date”), by and between Bolt
Technology Corporation, a Connecticut corporation (the “Company”), and Michael
C. Hedger (the “Participant”).

 

WHEREAS, the Participant is an employee of the Company or one of its
subsidiaries or a director of the Company and in connection therewith has
rendered services for and on behalf of the Company and/or its subsidiaries; and

 

WHEREAS, in recognition of the prior contributions made by the Participant and
to provide the Participant with an additional incentive to use maximum efforts
for the future success of the Company and its subsidiaries, the Company desires
to grant to the Participant, and the Participant desires to accept from the
Company, an award of the common stock, without par value, of the Company (the
“Common Stock”) pursuant to the Bolt Technology Corporation 2012 Stock Incentive
Plan (as it may be further amended from time to time, the “Plan”), subject to
certain restrictions for the benefit of the Company, and upon such other terms
and conditions, set forth in this Agreement.

 

NOW, THEREFORE, the Company and the Participant agree as follows:

 

1. Restricted Stock Award. The Company hereby offers to issue to the Participant
_________ shares of Common Stock (the “Shares”) subject to the restrictions and
on the terms and conditions set forth in this Agreement (the “Award”). Unless
this offer is earlier revoked in writing by the Company, the Participant shall
have ten (10) days from the date of the delivery of this Agreement to the
Participant to accept the offer of the Company by executing and delivering to
the Company two copies of this Agreement, without condition or reservation of
any kind whatsoever, and pay the full purchase price, if any, for said Shares to
the Company in the manner set forth in this Agreement.

 

2. Purchase Price. The purchase price to purchase the Shares is $__________. The
purchase price shall be paid by cash or check payable in clearinghouse funds to
the order of the Company, or any other form of legal consideration that may be
acceptable to the Committee (as defined in the Plan) in its sole discretion and
permissible under applicable law.

 

3. Restriction on the Shares.

 

(a) Period of Restriction. Except as otherwise set forth herein, all the Shares
issued to the Participant pursuant to this Agreement shall be subject to a
period of restriction (the “Period of Restriction”) during which the Shares will
be subject to the restrictions on transfer set forth in Section 8 of this
Agreement and the Participant’s rights in and to such Shares shall be subject to
the limitations and obligations set forth in this Section 3.

 



 

 

 

(b) Lapse of Period of Restriction. The Period of Restriction shall lapse as to
a percentage of the Shares in accordance with the schedule set forth below based
upon the period of time of the Participant’s Continuous Service (as defined in
the Plan) with the Company or any Subsidiary (as defined in the Plan),
calculated from the Effective Date:

 

Period of Continuous Service
(calculated from the Effective Date) Incremental Percentage of Shares
Not Subject to Restriction Cumulative Percentage of Shares
Not Subject to Restriction                              

 

During the period that the Shares are subject to the Period of Restriction, such
Shares are referred to herein as “Restricted Stock.”

 

(c) Termination of Continuous Service. Notwithstanding any other provision of
this Agreement to the contrary, if the Participant’s Continuous Service with the
Company or any Subsidiary terminates for any reason (or no reason), other than
as set forth in the proviso to this Section 3(c), any shares of Restricted Stock
that are subject to the Period of Restriction on the date of the Participant’s
termination shall be immediately forfeited by the Participant and shall be
automatically transferred to and reacquired by the Company at no cost to the
Company, and neither the Participant nor his or her heirs, executors,
administrators or successors shall have any right or interest in such Restricted
Stock; provided, however, that if the Participant holds Restricted Stock at the
time the Participant’s Continuous Service with the Company terminates due to the
Participant’s retirement at or after age 65 (“Retirement”), death or Disability
(as defined in the Plan), the Period of Restriction with respect to such
Restricted Stock shall automatically lapse on the date of the Participant’s
Retirement, death or Disability.

 

(d) Issuance of Restricted Stock. The Restricted Stock shall be represented by
stock certificate(s) or book entry transaction, with such legends, or notations,
as applicable, referring to the terms, conditions and restrictions set forth in
this Agreement and the Plan. The Company may cause such Restricted Stock to be
registered either in the name of the Participant or a nominee of the Company.
Upon request of the Company, the Participant shall deliver one or more executed
stock powers as requested by the Company, duly endorsed in blank for transfer of
the shares of Restricted Stock, which shall be deposited with the Company during
the Period of Restriction. Restricted Stock shall be held by the Company in
custody for the Participant, until such time as either (i) the Period of
Restriction with respect to all shares of such Restricted Stock lapses in
accordance with Section 3(b) or the proviso in Section 3(c) of this Agreement,
in which case the Company shall cause new stock certificate(s) evidencing the
Shares to be issued without legend and delivered to the Participant, or a book
entry transaction made registering the Shares in the name of the Participant, or
(ii) such Restricted Stock is forfeited pursuant to Section 3(c) of this
Agreement, in which case all shares of such Restricted Stock shall be
transferred to and reacquired by the Company in accordance with said Section
3(c).

 



2

 

 

(e) Distributions. All cash distributions on the Restricted Stock shall be paid
directly to the Participant and shall not be held in escrow. Any new,
substituted or additional securities or other property issued in respect of
Restricted Stock shall be held in escrow, together, where applicable, with
appropriate stock powers, assignments or other transfer documents which the
Participant hereby agrees to execute as a condition to receipt of such
securities or other property. If the Restricted Stock in respect of which such
securities or other property was issued is forfeited to the Company pursuant to
Section 3(c) of this Agreement, then such securities or other property shall be
immediately forfeited to the Company and automatically transferred to and
reacquired by the Company at no cost to the Company, to the same extent and in
accordance with Section 3(c) of this Agreement as if such securities or other
property were Restricted Stock thereunder.

 

4. Participant’s Acknowledgement. The Participant acknowledges and agrees that:
(x) unless the Shares are covered by a then current registration statement or a
notification under Regulation A under the Securities Act of 1933, as amended
(the “Securities Act”), (i) the Shares are being purchased for investment and
not for distribution or resale (other than a distribution or resale which, in
the opinion of counsel satisfactory to the Company, may be made without
violating the registration provisions of the Securities Act); (ii) the
Participant has been advised and understands that (A) the Shares have not been
registered under the Securities Act and are “restricted securities” within the
meaning of Rule 144 under the Securities Act and are subject to restrictions on
transfer, and (B) the Company is under no obligation to register the Shares
under the Securities Act or to take any action which would make available to the
Participant any exemption from such registration; (iii) such Shares may not be
transferred without compliance with all applicable federal and state securities
laws and any other restrictions contained in the Plan and this Agreement; and
(iv) an appropriate legend referring to the foregoing restrictions on transfer
and any other applicable restrictions under this Agreement may be endorsed on
any certificates representing the Shares; (y) notwithstanding the foregoing, if
the Company determines that issuance of Shares should be delayed pending (1)
registration under federal or state securities laws, (2) the receipt of an
opinion of counsel satisfactory to the Company that an appropriate exemption
from such registration is available, (3) the listing or inclusion of the Shares
on any securities exchange or an automated quotation system, or (4) the consent
or approval of any governmental regulatory body whose consent or approval is
necessary in connection with the issuance of such Shares, the Company may defer
issuance of any Shares granted hereunder until any of the events described in
this sentence has occurred; and (z) if at any time the Committee shall determine
that an additional agreement of the Participant is necessary or desirable as a
condition of, or in connection with, the delivery or purchase of the Shares
hereunder, then the Award shall not be effective unless such agreement shall
have been obtained free of any conditions not acceptable to the Committee.

 



3

 

 

5. Rights as a Stockholder. Upon the Participant’s execution and delivery of
this Agreement and payment of the full purchase price for the Shares and until
such time, if any, as the Restricted Stock is forfeited to the Company as set
forth herein, the Participant shall be the record owner of the Restricted Stock
and, subject to the terms of this Agreement and the Plan, shall have all rights
of a stockholder with respect to the Restricted Stock, including the right to
vote the shares of Restricted Stock and, subject to the terms of Section 3
hereof, to receive dividends and distributions with respect to the Restricted
Stock.

 

6. Change of Control. Notwithstanding Section 3 of this Agreement, if the
Participant holds Restricted Stock at the time a Change of Control (as defined
in the Plan) occurs, the Period of Restriction with respect to such Restricted
Stock shall automatically lapse immediately prior to the consummation of such
Change of Control.

 

7. Withholding. All deliveries and distributions under this Agreement shall be
subject to withholding of all applicable taxes. The Participant agrees to make
appropriate arrangements with the Company for satisfaction of any applicable
federal, state or local income tax, withholding requirements or like
requirements, including the payment to the Company upon the lapse of the Period
of Restriction with respect to shares of Restricted Stock (or such later date as
may be applicable under Section 83 of the Internal Revenue Code of 1986, as
amended (the “Code”)), or other settlement in respect of, the Restricted Stock
of all such taxes and requirements. The Participant agrees that the Company
shall be authorized to take such action as the Company may deem necessary
(including, without limitation, in accordance with applicable law, withholding
amounts from any compensation or other amount owing from the Company to the
Participant) to satisfy all obligations for the payment of such taxes.

 

8. Restrictions on Transfer. The Participant shall not sell, transfer, pledge,
hypothecate, assign, exchange or otherwise dispose of the Restricted Stock. Any
attempted sale, transfer, pledge, hypothecation, assignment, exchange or other
disposition shall be null and void and of no force or effect and the Company
shall have the right to disregard the same on its books and records and to issue
“stop transfer” instructions to its transfer agent.

 

9. Plan Provisions Control. This Agreement is subject to the terms and
conditions of the Plan, which are incorporated herein by reference.
Notwithstanding anything to the contrary contained herein, the provisions of the
Plan shall govern if and to the extent there are inconsistencies between the
provisions of the Plan and the provisions of this Agreement. The Participant
acknowledges that the Participant has received a copy of the Plan prior to the
execution of this Agreement.

 

10. No Rights Conferred. Nothing in this Agreement shall give the Participant
any right to continue in the employ or service of the Company or any Subsidiary
and/or as a member of the Company’s Board of Directors or in any other capacity,
or interfere in any way with the right of the Company or any Subsidiary to
terminate the employment or services of the Participant.

 



4

 

 

11. Adjustments. All references to the number and class of shares covered by
this Agreement, the purchase price per share of the Shares, and other terms in
this Agreement may be appropriately adjusted, in the discretion of the
Committee, in the event of certain changes in capitalization, as set forth in
Section 9 of the Plan.

 

12. Compliance with Section 409A of the Code. The Participant hereby consents
(without further consideration) to any change to this Agreement or the Award so
the Participant can avoid paying penalties under Section 409A of the Code, even
if those changes affect the terms and conditions of this Agreement or the Award
and reduce its value or potential value.

 

13. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns. This Agreement may not be
assigned or transferred in whole or in part by the Participant, nor may the
Participant delegate any duty or obligation under this Agreement, and any
attempt to so assign, transfer or delegate shall be null and void and of no
force or effect.

 

14. Interpretation of this Agreement. All determinations and interpretations
made by the Committee with regard to any questions arising under the Plan or
this Agreement shall be final, binding and conclusive as to all persons,
including without limitation the Participant and any person claiming rights from
or through the Participant.

 

15. Venue. Each party to this Agreement hereby irrevocably (i) consents and
submits to the exclusive jurisdiction of the state and federal courts in
Fairfield County, Connecticut in connection with any disputes arising out of
this Agreement, and (ii) waives any objection based on venue or inconvenient
forum with respect to any action instituted therein arising under this Agreement
or the transactions contemplated hereby, and agrees that any dispute with
respect to such matters shall be heard only in the courts described above.

 

16. Governing Law; Entire Agreement; Amendment. This Agreement shall be governed
by and construed in accordance with the laws of the State of Connecticut,
without regard to such state’s conflict of laws principles. The Plan and this
Agreement constitute the entire agreement between the parties with respect to
the subject matter hereof and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. This Agreement may be amended by the Committee, subject to the
Participant’s consent if such amendment is not favorable to the Participant,
except that the consent of the Participant shall not be required for any
amendment made pursuant to Section 7(j), Section 8 or Section 9 of the Plan, or
as set forth in Section 12 of this Agreement.

 



5

 

 

17. Tax Elections. THE PARTICIPANT UNDERSTANDS THAT HE OR SHE (AND NOT THE
COMPANY) SHALL BE RESPONSIBLE FOR THE PARTICIPANT’S OWN TAX LIABILITY THAT MAY
ARISE AS A RESULT OF THE ACQUISITION OF THE SHARES HEREUNDER. THE PARTICIPANT
ACKNOWLEDGES AND AGREES THAT HE OR SHE HAS CONSIDERED THE ADVISABILITY OF ALL
TAX ELECTIONS IN CONNECTION WITH THE ISSUANCE OF THE SHARES, INCLUDING THE
MAKING OF AN ELECTION UNDER SECTION 83(b) OF THE CODE. THE PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT, IF THE PARTICIPANT DETERMINES TO MAKE AN ELECTION
UNDER SECTION 83(b) OF THE CODE, (i) THE PARTICIPANT (AND NOT THE COMPANY) IS
SOLELY RESPONSIBLE FOR PROPERLY AND TIMELY COMPLETING AND FILING ANY SUCH
SECTION 83(b) ELECTION, AND (ii) THE PARTICIPANT AGREES TO TIMELY PROVIDE A COPY
OF THE ELECTION TO THE COMPANY AS REQUIRED UNDER THE CODE.

 

18. Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given (i) when
delivered personally, or (ii) three days after being deposited in the United
States mail, by certified or registered mail, postage prepaid, or (iii) the next
business day after sent by nationally recognized overnight delivery service, and
addressed, if to the Company, at its principal place of business, Attention:
Chief Financial Officer, and if to the Participant, at his or her most recent
address as shown in the employment or stock records of the Company.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

  BOLT TECHNOLOGY CORPORATION           By:       Name:       Title:            
  PARTICIPANT                   Michael C. Hedger  

 

 



6

 

 